Citation Nr: 0022571	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1964 to September 1964 
and in November 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a June 1999 statement, the veteran withdrew his appeal 
concerning the issue of service connection for a back 
disorder.  Therefore, that issue is not currently before the 
Board.  See 38 C.F.R. § 20.204 (1999).


REMAND

In this February 1999 statement, accepted as a substantive 
appeal, the veteran requested a personal hearing at the RO.  
The RO originally scheduled him for a hearing in June 1999.  
In statements submitted on the day of the hearing, the 
veteran indicated that he wanted to postpone the hearing and 
listed a new address.  The Board notes that the new address 
contained a post office box; the veteran's previous address 
contained a street number.  The veteran included the same 
telephone number in the substantive appeal as in his 
postponement letter, and the documents included identical 
postal zip codes.  

Although work product in the claims folder indicates that RO 
personnel recognized the address change, all subsequent 
correspondence, including the July 1999 notice of the date of 
the rescheduled hearing, were mailed to the veteran's 
previous street address.  The veteran failed to report for 
his personal hearing scheduled in September 1999.  Although 
there is no evidence in that claims folder that the hearing 
notice was returned or was otherwise not delivered, it is not 
clear from the record that the veteran actually received 
notice to report to the hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a personal hearing at the RO and 
notify him of the date and time, taking 
care to mail the notice to the veteran's 
current address of record.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


